DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/483,562 filed 10 April 2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 21 April 2021 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 21 April 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant 

Election/Restrictions
The Applicant previously elected salicylic acid (moisture control material), cyclopentasiloxane (carrier), dimethicone (silicone fluid), and stearamidopropyl dimethylamine (cationic surfactant).

Status of the Claims
Claims 1-5, 7-12 and 14-26 are pending.
Claims 7-10, 14-17, and 19-26 are withdrawn as being towards a non-elected invention.
Claims 1-5, 11-12, and 18 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-12, and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Khoshdel et al. (US 2005/0175567) in view of LotionCrafter (https://www.lotioncrafter.com/reference/tech_data_lc995.pdf; available 23 November 2015) in view of Marsh et al. (US 2015/0359716).
	The Applicant claims, in claims 1 and 13, a non-aqueous composition comprising a moisture control material comprising salicylic acid, a moisture control material selected from 5-chlorosalicylic acid, 2,4-dihydroxybenzoic acid, or a mixture thereof, and cyclopentasiloxane. Claims 2-4 narrow the range of moisture control material to about 1% to about 3%. Claim 5 requires the moisture control material to further comprise an additional material. In claim 11, the composition further comprises various agents such as pigments or anti-dandruff actives and claim 12 requires the additive to be a metal salt of pyrithione. Claim 18 requires the composition to be in solid form.
	Khoshdel teaches a hair treatment composition comprising a styling compound of formula I (below) [0005-0008]. It is noted that the total number of OH groups of R2-6 is required to be 2 and when R2 is an OH group then R5 must also be an OH group [0008]. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

That being said, there is no proviso for R6. As such, R6 can be an OH group along with R4, which, when R1 is OH, reads on 2,4-dihydroxybenzoic acid. Khoshdel teaches using the above agent in from 0.01-10% in hair care compositions [0024-0026]. 2,5-dihydroxybenzoic acid is an alternative species in the about formula. In addition to the 
	Khoshdel does not teach including salicylic acid or the elected species of cyclopentasiloxane.
	Marsh is towards an aqueous hair composition for frizz reduction comprising from 0.15-12% of a moisture control material comprising a Class I agent (abstract) [0023-0024]. Suitable Class I agents include 2,3-dihydroxybenzoic acid, 2,6-dihydroxybenzoic acid, salicylic acid, 5-chlorosalicylic acid, and combinations thereof [0023]. Marsh teaches an effective amount as being 1.0% salicylic acid [0031].
Lotioncrafter teaches that formulation LC995 comprises primarily cyclopentasiloxane (D5) which is known for its volatility, excellent spreading, and lubrication making it an excellent conditioner for hair care products like conditioners, hair sprays, and hair relaxers (pg 1).
It would have been prima facie obvious to use LC995 comprising cyclopentasiloxane as the anhydrous silicone liquid of Khoshdel. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Moreover, it would have been obvious to further include salicylic acid in the hair styling composition of Khosdel because Marsh teaches it as a suitable hair styling agent that can be used in 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged 
Consistent with this reasoning, it would have been obvious to have selected various combinations of active agents, carriers, and additional agents from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting obvious combination of 2,4-dihydroxybenzoic acid (0.01-10%), salicylic acid (1.0%), cyclopentasiloxane, and zinc pyrithione, which can further comprise 2,5-dihydroxybenzoic acid (0.01-10%) and which can alternatively be in the form of a solid, accordingly reads on instant claims 1-5, 11-12, and 18. It would have been obvious to use the agents in Khosdel and that of Marsh together since they are taught as being useful for the same purpose (see MPEP 2144.06-07). It is noted that while the overall composition of Marsh is aqueous, the teachings used in this rejection recite various Class I agents with similar functions that can be used to reduce frizz. Of note, the presence of water is actually taught as being a cause of frizziness and reduction thereof will lead to a reduction of frizz [0022]. The resulting composition reads on instant claims 1-5, 11-12, and 18.

Response to Arguments
Applicant's arguments filed 21 April 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 10-11 of their remarks, that the above rejection comprises conclusory statements based on no findings in the cited references.


The Applicant argues, on page 12 of their remarks, that there is no disclosure in Khoshdel of salicylic acid providing reduction in water absorption, which is not a known and expected property thereof.
In response, Marsh teaches that salicylic acid is a preferred moisture control material in hair leave-on compositions used to treat hair frizz. Frizz is caused by high humidity when water penetrates into hair and changes the chemical bond [0002]. Therefore, the purpose of the moisture control agent in the composition of Marsh is to prevent frizz and, to do so, prevent water from being absorbed into the hair. By that conclusion, salicylic acid is expected to reduce water absorption in hair based on its intended use as taught by Marsh. Accordingly, the results provided by the Applicant 

The Applicant argues, on page 12 of their remarks, that claim 1 has been amended to be directed to a composition comprising salicylic acid and cylopentasiloxane and is now commensurate in scope with the unexpected results.
In response, even if the data presented in the specification were unexpected, they are still not commensurate in scope. Table 7 uses salicylic acid in 1% and cyclopentasiloxane in 69%. In Table 8, cyclopentasiloxane is used in about 82%. The instant claims are broad to salicylic acid in amounts from 0.15% to about 12% and cyclopentasiloxane in unspecified amounts. Therefore the instant claims are still broader in scope than the data presented.

The Applicant argues, on page 13 of their remarks, that the formulation with high concentration of moisture control materials is relatively more stable on 1 day and 1 week stability checks than aqueous leave-on formulations.
In response, the Applicant is monitoring precipitate (cloudiness) in the formulation to determine stability. However, due to the fact that the composition comprising water/ethanol has a precipitate at the earliest measurement (1 day) and that with cyclopentasiloxane/dimethiconol is clear does not prove stability. Rather it shows a difference in solubility of the components dissolved in said solvents. While the Applicant may be using the term “stability” to define a composition that is fully dissolved, the differences in solubility as associated with the different solvents is not unexpected.

The Applicant argues, on page 14 of their remarks, that the combination of salicylic acid and cyclopentasiloxane shows higher efficacy for reducing frizz by water absorption and better hair feel.
In response, due to the above explanation that salicylic acid is known to reduce water absorption in hair, the Applicant has not established that the addition of cyclopentasiloxane along with said salicylic acid has a synergistic effect for reducing frizz. In fact, the Applicant’s aqueous formulation comprising salicylic acid has a “1” rating for frizz (Table 3) which is actually better than the composition comprising cyclopentasiloxane along with salicylic acid which has a frizz rating of “2” (Table 7). Therefore, no evidence of synergy has been established.

The Applicant argues, on page 17 of their remarks, that the Examiner has used impermissible hindsight reconstruction.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Applicant argues, on page 18 of their remarks, that there is no reason to look to LotionCrafter to modify the composition of Khoshdel.
In response, as stated above, it is prima facie obvious to use LC995 comprising cyclopentasiloxane as the anhydrous silicone liquid of Khoshdel since both are towards hair care compositions. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 11, and 13 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,117,819 in view of LotionCrafter (https://www.lotioncrafter.com/reference/tech_data_lc995.pdf; available 23 November 2015).
The claims of the ‘819 patent are towards a hair care composition comprising salicylic acid and 2,4-dihydroxybenzoic acid in from 0.5-5% by weight. The composition, in claim 12, further includes a silicone and in claim 13 further includes agents such as pigments. The ‘819 claims do not teach using cyclopentasiloxane. Lotioncrafter teaches that formulation LC995 comprises primarily cyclopentasiloxane (D5) which is known for its volatility, excellent spreading, and lubrication making it an excellent conditioner for hair care products like conditioners, hair sprays, and hair relaxers (pg 1). It would have been prima facie obvious to use LC995 comprising cyclopentasiloxane as the silicone of ‘819. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Moreover, it would have been obvious to include the silicone in any of the ‘819 claims. As such, the instant claims are obvious in view of claims 1-15 of US 10,117,819.

Response to Arguments
The Applicant has requested the above double-patenting rejections be held in abeyance until patentable subject matter is identified. The above rejection is accordingly maintained.                                                                                                                                       
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613